,

                                Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Nancy Gillman, Appellant                             Appeal from the 336th District Court of
                                                     Fannin County, Texas (Tr. Ct. No. CV-21-
No. 06-22-00064-CV         v.                        45349). Memorandum Opinion delivered
                                                     by Justice van Cleef, Chief Justice Morriss
Bank of America, N.A., Appellee                      and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Nancy Gillman, pay all costs incurred by reason of
this appeal.



                                                     RENDERED SEPTEMBER 8, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk